DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claims 1 and 2 remain withdrawn from examination.
Claims 3-10 have been examined.
Claim 3 have been amended by the applicants in the latest response.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments, see Applicant’s Arguments/Remarks Made in an Amendment, filed 4/22/2021 have been fully considered but they are not persuasive.  The applicants have filed an RCE and further amended the parent claim (claim 3) with additional features regarding the setting surface of each of the upper and lower and of the peripheral end portions of each metal plate, particularly in regards to the peripheral 
Here, the particular arrangement is in regards of inserts that are placed in a molding cavity, positioned along surfaces of the upper and lower molds.  Here, the concept of the inserts that pare placed along with the peripheral end portions of said insert being exposed to the mold cavity can be seen in the prior art references such as Depierre (US 2012/0074618), wherein Depierre includes teaching of holding a metal insert 2 in place for molding device 1, in which the insert peripheral edge would be exposed the molding material in the molding cavity 5, see Fig. 3A, 6A.  This feature and in combination with the Maehara, Oami, and Cowelchuck references are relevant and combined teaches the claimed invention.
After further reconsideration, in light of the amended claims and of the prior art references, both previous and newly found references, the claims remain rejected as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, it is understood that on the metal plate that is disposed on the upper mold side there will be a hole that corresponds each of the lower mold protuberance that reaches the upper mold.  However, this is not particularly specific in the claim since in claim 6 there is teaching of at least one lower mold protuberance that is formed to reach the upper mold, see line 3, there can be multiple lower protuberances that reach the upper mold.  For examination expediency, it is assumed that in lines 5-6, that it “so as to correspond to a position of each of the at least one of the lower mold protuberances reaching the upper mold”.
Claim 7 recites the limitation "upper mold protuberances" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Instead there is a teaching of “an upper mold protuberance” in line 3 that corresponds to an abutting lower mold protuberance when the lower mold protuberance reaches the upper mold.  It is noted that in claim 6, it is taught of at least one of the lower mold protuberances is formed to reach the upper mold thereby there is an issue as there might only be required a single upper mold protuberance that is needed to be formed.  This conflicts with the antecedent basis regarding “the upper mold protuberances” in claim 7.  Currently, for examination expediency, it is assumed that in claim 7, line 7, that this is “the one or more
Further in claim 7, it is understood that the upper mold protuberance is to correspond to the lower mold protuberance that reaches the upper mold.  However, the claim appears to conflict as it accommodates for the teaching when it is one lower mold protuberance, however, the claim does not clearly accommodate that there is an upper mold protuberance that is formed for each particular lower mold protuberance that reaches the upper mold, since in claim 6 there is teaching of at least one lower mold protuberance that is formed to reach the upper mold.  For examination expediency, it is assumed that in lines 3-4, that it “so as to correspond to each of the position of the at least one lower mold protuberances reaching the upper mold”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehara (WO 2014/102866, see corresponding US 9731439 for English equivalent) in view of Oami (US 6474976) and Cowelchuk (US 2006/0029751).
In regards to claim 3, Maehara teaches a method for manufacturing a vehicle interior board (see abstract), comprising:
a step of molding a pair of metal plates 11, 12, (see metal plates such as steel plates or aluminum, see Col 5, lines 43-44) respectively into predetermined shapes (see predetermined outline shape Col. 7, lines 41-42); 
see application of polyester coating being applied to surfaces of the plates, see Col. 7, lines 37-40) with;
a step of forming a molding space between the pair of metal plates by sandwiching the pair of metal plates between a lower mold and an upper mold so that the main surfaces corresponding to the inner surfaces coated with the coating agent face each other (see again, Col. 7, lines 37-59, wherein the plates are held in place on the respective molds); and
a step of forming a foamed polyurethane layer by reacting raw materials of foamed polyurethane injected into the molding space (see injection of the polyurethane foam, see Col. 8, lines 14-24), wherein
a setting surface, which has a planar shape larger than that of the metal plate and on which the metal plate is set so that an outer surface of the metal plate abuts the setting surface, is formed in each of the lower mold and the upper mold (see Figures 5A-5C).
Here, Maehara teaches of the concept of placing inserts within the molding cavity, the inserts being metal plates that are formed and made integral with the molding material that is set within the molding cavity.

Maehara fails to teach of “the setting surface further having lower mold protuberances protruding from the setting surface are formed in the lower mold, in the step of molding the metal plates, positioning holes are formed in the metal plate, and in the step of forming the molding space, the metal plate is set so that the holes of the 

	The positioning holes on the plate and the associated protuberances are noted, the protuberances can also be interpreted as centering or positioning pins.
In regards to the holes and of the protuberances, Oami teaches of an injection mold in which a sheet 11 is placed within a mold cavity 3 between two molds 1, 2, the sheet being placed along the setting surface of one mold 2, see Figure 2, the sheet having holes 11a and setting surface having a protuberance 6 (positioning pins).  
This is a known feature in holding a sheet (or plate) in position particular on a mold setting surface, thereby it would have been obvious for one of ordinary skill in the art to modify Maehara with the holes on the plate and protuberances as taught by Oami in order to ensure the plate is aligned and positioned within the mold, particularly when the plate is of different shapes, and this is seen as combining prior art elements according to known methods to yield predictable results.
	In regards to the metal plates disposed near a center of the setting surface, this is an adjustment, or shift in the location of the part particularly of the plate in relation to 
Thereby, it would have been obvious for one of ordinary skill in the art to modify Maeha with the plate located at the center of the setting surface as taught by Oami as it is a shift in the location of the part in producing the formed product of a particular desired design.

Regarding “wherein the setting surface of each of the lower mold and the upper mold extends beyond the peripheral end portions of each metal plate, wherein the peripheral end portions of each metal plate are exposed in the molding space before the injection of the raw materials of foamed polyurethane”, 
Here, of a relevant molding method involving inserts in a molding cavity, Depierre teaches of incorporation of inserts that are placed within a molding cavity 5, the inserts being held in place via magnets 40, 40’ (and hence the inserts being metal, see title, [0004] [0006], [0054]), the inserts are retained along the wall of the molding cavity, see [0007], and further the periphery edges of the insert 2 are exposed to the molding cavity 5, see Fig. 3A, 6A.  Here, the concept of metal plate inserts that are placed along the mold cavity surface and includes the peripheral end portions that are exposed to the molding space are known in the molding arts.  Furthermore, Depierre teaches of a pin 7 that can temporarily hold the insert in position, see [0050], thereby also teaching of a protuberance as mentioned above with Oami.  The features of the molding inserts of Depierre being applicable to the mold inserts utilized in the molding systems of Maeha 
Thereby, it would have been obvious for one of ordinary skill in the art to modify the inserts of Maeha in view of Oami with the metal plates (inserts) that conform against the molding cavity surface as taught by Depierre having the peripheral ends of the plates that are exposed to the molding cavity as this is a known mounting arrangement of an insert in a molding cavity and forming a composite molded article as this is combining prior art elements according to known methods to yield predictable results.

In regards to the polyurethane layer covering the peripheral end portions of the metal plates and further layer formed is flush with the outer surface of the metal plates, the metal plates are acting as an insert layer, Cowelchuk reference is directed to formed panels and layers and further teaches of a bolster 16 that is loaded into a mold forming tool 22, and the bolster being a relatively rigid panel [0006].  Here, the bolster is equivalent to the metal plate regarding an insert that the molding layers are formed with, and as seen Fig. 7, the formed polyurethane 28 is formed that covers the end portion of the bolster (insert that corresponds to the claimed metal plate and is a known variation on the insert placed in relation to the mold cavity with regards to the end peripherals and the formed product) and further is flush with the outer surface of the bolster (insert).  This arrangement can be applied to the Maehara in view of Oami and Depierre teaching in regards to the formation of the foamed polyurethane in relation to the insert (or bolster) as Cowelchuk teaches of such molding in relation to the bolster (equivalent to an insert which corresponds to the claimed metal plate).


	 In regards to claim 6 (dependent upon claim 3), wherein at least one of the lower mold protuberances is formed to reach the upper mold, and in the step of molding the metal plates, the hole is formed in the metal plate disposed on the upper mold side so as to correspond to a position of the lower mold protuberance reaching the upper mold.
In regards to a hole in the metal plate on the upper mold side, it is already taught by Oami of one particular sheet having holes that would accommodate for a protuberance, thereby, it is seen as a duplication of hole in the upper metal plate for known effect of accommodating for a protuberance.  
Thereby, it would have been obvious for one of ordinary skill in the art to modify Maeha in view of Oami, Depierre, and Cowelchuk with stepped features along the protuberance as it can engage a flat surface along the upper mold portion, in this case of the metal plate.
In regards to claim 9 (dependent upon claim 3, wherein the setting surface of at least one of the upper mold and the lower mold is provided with a vacuum hole opening to the setting surface and a sealing member surrounding a periphery of the vacuum hole, and in the step of forming the molding space, an inside of the vacuum hole is depressurized, the metal plate is sucked in a region surrounded by the sealing member, and the metal plate set on the setting surface is held in the lower mold or the upper mold.
It is noted that Maeha does teach the concept of using a device, electromagnets 55 to hold the upper plate 11b in place with the upper mold 50.  In addition, Depierre also teaches the use of magnets 40, 40’ in securing the metal plate within the mold cavity.  Furthermore, Oami teaches of vacuum sources 10 and lines 9 that engages vacuum opening portions 7 and 8, see Col. 3, lines 34-38.  Thereby, Maeha teaches of the shaped part that is held against the setting surface of a mold, it is noted of the claimed sealing member, and it is noted that Maeha inherently teaches of a sealing as formed between the part and the surfaces to allow for the vacuum to hold it in position against the mold surface, particularly in this case via the shape of the surfaces, and it would have been obvious for the modification for an additional sealing member to ensure the seal between the plate and the surface.

Claims 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeha in view of Oami and Cowelchuk as applied to claims 3 and 6 above, and further in view of Fujisawa (US 2017/0305046).
In regards to claim 4 (dependent upon claim 3), wherein in the step of forming the foamed polyurethane layer, mounting holes for mounting other components on the 
Maeha, Oami, Depierre, and Cowelchuk do not specifically teach of the mounting holes for mounting other components formed at positions corresponding to the lower mold protuberances.
In this regards, Fujisawa teaches of a method of forming foamed resign molded articles in a mold and further teaching of formed mounting hole 14 in the article, see [0087] and Figure 9, in which it can accommodating for mounting of components including an “air conditioner, a cluster, or the like”.  Further Fujisawa teaches of the lower mold 32 having a protuberance 33 that extends upward and contacts with the engaging portion of the upper mold, see mounting section 31b, see Figures 1-7.
	Thereby, it would have been obvious for one of ordinary skill in the art to modify Maehi in view of Oami, Depierre, and Cowelchuk with the mounting holes formed in the foamed resin for mounting other components as taught by Fujisawa as these are known features particularly for vehicle interior boards (panels) that are formed as this is combining prior art elements according to known methods to yield predictable results.

In regards to claim 7 (dependent upon claim 6), wherein an upper mold protuberance protruding from the setting surface and abutting the lower mold protuberance is formed on the upper mold so as to correspond to the position of the lower mold protuberance reaching the upper mold, and in the step of forming the molding space, the metal plate is set so that the holes of the metal plate arranged on the upper mold side are fitted to the upper mold protuberances.

	In regards to an upper protuberance, the Fujisawa reference teaches of an upper mold feature (see mounting section mold portion 31b) that engages the lower protuberance 33 within the molds 31, 32.  
This upper mold feature being a spring engaged portion, and thus the concept of the upper protuberance is noted as a duplication of the lower protuberance mold feature in engaging the associated portions in forming the mounting holes, and thus, it would have been an obvious to modify Maeha in view of Oemi, Depierre, and Cowelchuk with an upper protuberance as this is a duplication of the part of the features, and further of the lower and upper protuberances correspond to one another is taught by Fujisawa as seen by the lower mold protuberance that engages a respective upper mold feature, particularly to form the desired mounting hole feature in the product, see Figures 1-9 of Fujisawa.

In regards to claim 8 (dependent upon claim 6), wherein
at least one of the lower mold protuberances reaching the upper mold has a step portion abutting the main surface corresponding to the inner surface of the metal plate disposed on the upper mold side, and is fitted into the hole formed in the metal plate disposed on the upper mold side.

	It would have been obvious for one of ordinary skill in the art to modify Maeha in view of Oami, Depierre, and Cowelchuk with the shape of the protuberance as taught by Fujisawa as it allows for the protuberance to able to engage with another surface.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeha in view of Oami, Depierre, and Cowelchuk as applied to claim 3 above, and further in view of Fujisawa (US 2017/0305046) and Nogaret (US 2011/0121547).
In regards to claim 5 (dependent upon claim 3), wherein at least one of the lower mold protuberances abuts the main surface corresponding to the inner surface of the metal plate disposed on the upper mold side.
Maeha in view of Oami and Cowelchuk do not teach of the lower mold protuberance abuts the main surface of the corresponding inner surface of the metal plate disposed on the upper mold side.  
In this regards, the Fujisawa teaches of the lower mold 32 having a protuberance 33 that extends upwards and abuts the main surface on the upper mold side (see Figure 1), the use of a protuberance in foamed molding is known in forming a mounting hole located in a foamed article particularly with the protuberance that extends upwards to abut against a surface that is located on a surface associated with the upper mold.  The features of Fujisawa can be applied to Maeha, in view of Oami, Depierre, and Cowelchuk, as both Maeha and Fujisawa pertain to forming vehicle interior boards/panels via foamed molding.

It would have been obvious for one of ordinary skill in the art to modify the mold and plate of Maeha in view of Oami, Depierre, and Cowelchuk with the mounting holes formed via the protuberance formed on a mold as taught by Fujisawa, and further of the protuberance at different lengths in relation to the product and mold as taught by Nogaret that would include the protuberance abutting the inner surface of the metal plate located upon the upper mold surface, these are seen as combining prior art elements according to known methods to yield predictable results.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maehi in view of Oami, Depierre, and Cowelchuk as applied to claim 3 above, and further in view of Montagna (US 6403195).
In regards to claim 10, wherein in the step of forming the molding space, a reinforcing member is disposed around the hole fitted to the lower mold protuberance between the pair of metal plates, in the step of forming the foamed polyurethane layer, the reinforcing member is fixed in the foamed polyurethane layer.
Maehi in view of Oami, Depierre, and Cowelchuk fail to teach of the additional reinforcing member disposed between the metal plates.
	In this regards, Oami already teaches of the concept of holes located within a plate (and thus other features) that can accommodate for protuberance within the mold cavity, here, the Montagna reference teaches of a method of forming a composite panel also from foam and further, as seen, the skin/panel 20, 22 (these are seen as corresponding the claimed plate) that are formed and placed along the shaping surfaces of the respective mold 60, 80, in addition in between the skin/panel with additional reinforcements 30 (rigid core assembly that corresponds to the claimed reinforcement), the reinforcements further having an array of apertures 38 that would accommodate for resin flow, but in this case with the teachings of Maehi in view of Oami, Depierre, and Cowelchuk, such apertures can correspond to protuberances particularly in regards to the placement of the reinforcements between skin/panel (or plates).
	It would have been obvious for one of ordinary skill in the art to modify the plates of Maehi in view of Oami, Depierre, and Cowelchuk with the reinforcement that are placed between the plates as taught by Montagna as it allows for the placement of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, or particular note:
Hong (US 2010/0234082) teaches of an insert 130 (antenna) placed within a molding cavity, see Fig 1B. 
Hattenberger (US 4014967) teaches of inserts 2 having the peripheral end portions that are flush with the surfaces of the formed material 3, see Fig. 3.
Lamb (US 2002/0135161) teaches of a vehicle panel with insert 30 that is flush with the molded part, see Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744